Citation Nr: 0714266	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for diabetes.


REPRESENTATION

Veteran represented by: AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego 
California; jurisdiction is now with the RO in Los Angeles, 
California.  

In July 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This case was previously remanded for further development by 
the Board in February 2004.  The required development having 
been completed, this appeal is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  At 
that time, the Board remanded the issues currently on appeal, 
service connection for diabetes and hypertension, and the 
issues of service connection for a low back disorder and a 
hearing loss disability.  In a June 2006 rating decision, 
service connection for a low back disorder and a hearing loss 
disability was granted, and these issues are resolved.  


FINDINGS OF FACT

1. There is no evidence of diabetes during active service or 
within one year of separation from service; there is also no 
competent evidence that diabetes is related to active 
service.  

2. There is no evidence of hypertension during active service 
or within one year of separation from service; there is also 
no competent evidence that hypertension is related to active 
service.  


CONCLUSIONS OF LAW

1.  Diabetes was not incurred directly or presumptively in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

2.  Hypertension was not incurred directly or presumptively 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process after complete notice was given.  

The RO provided the veteran with June 2002, May 2004, and 
March 2006 letters, which included notification of what was 
required to substantiate his service connection claims.  
These letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claims so that VA 
could help by getting that evidence.  The notification 
letters also specifically notified the veteran to provide any 
evidence in his possession pertaining to the claims.  Thus, 
the Board finds that VA fully notified the veteran of what 
was required to substantiate his claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and notice of the type of evidence 
necessary to establish a disability rating and effective date 
in a March 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA and private treatment 
records.  

There is no VA examination of record with regards to the 
service connection claims.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. 
§ 3.159(c)(4).  

In the present case, the veteran claims that hypertension and 
diabetes are related to service.  However, there is no 
evidence of either condition in service, in the post-
discharge year, or for decades after service.  The veteran's 
mere assertions that these conditions are related to service, 
without any other support, do not meet the criteria of 38 
C.F.R. § 3.159(c)(4) which would trigger the duty to provide 
a VA medical examination.  Thus, even though there is not a 
VA examination of record, the VA has fulfilled its duty to 
assist.  

It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  Although the veteran testified at his 
hearing that he was treated for diabetes mellitus at a VA 
medical facility in Chicago shortly after service, he also 
testified that diabetes was not discovered until after he 
moved to California in about 1960.  The claims file contains 
records pertaining to a claim for dental treatment at a VA 
facility in Chicago in 1947 but there is no indication from 
the records at that time of any other treatment sought.  The 
veteran's testimony was contradictory and confusing, and the 
Board concludes that there are no outstanding records of VA 
treatment shortly after service.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for diabetes and 
hypertension.  At his July 2003 hearing, the veteran 
testified that he had been treated both for twenty and for 
forty-three years for diabetes.  He stated that he discovered 
he had diabetes a year or two after separation but also that 
diabetes was discovered after he moved to California in 1960.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Hypertension and diabetes mellitus are listed as chronic 
diseases under 38 C.F.R. § 3.309(a) and, as such, service 
connection may be granted under 38 C.F.R. § 3.307(a)(3) if 
the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of 
separation from service. See 38 C.F.R. § 3.307.  Hence, the 
evidence must show that hypertension and diabetes manifested 
to a degree of ten percent or more by March 1947 in order for 
service connection to be granted based upon a presumptive 
period. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records, including the veteran's March 1946 
separation examination, do not show a finding of hypertension 
or diabetes.  The veteran's blood pressure was 140/86 at 
separation.  

After service, a November 1990 private treatment record shows 
that the veteran reported a history of diabetes since 1988.  
2001 VA treatment records onwards show an assessment of 
diabetes and hypertension.  

A review of the evidence shows that service connection for 
diabetes and hypertension is not warranted.  In the present 
claim, there is  no evidence of these conditions until 1988, 
more than forty years after service.  As hypertension and 
diabetes were first documented many years after service, the 
remaining question is whether the evidence establishes that 
this condition can be linked to service.  38 C.F.R. § 
3.303(b).  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Additionally, service connection could also be awarded if 
these conditions manifested themselves to a degree of ten 
percent or more by March 1947.

The veteran has presented no reliable evidence of diabetes or 
hypertension during service or in proximity to separation; in 
fact there is no medical evidence of any of these conditions 
for more than forty years post-service.  There is also no 
evidence of continuity of symptomatology, other than the 
veteran's statements.  Though he claims he was diagnosed with 
diabetes a year or two after discharge, there is no medical 
evidence reflecting this assertion, and, in fact, he also 
testified that diabetes was first found after 1960.  
Moreover, the medical evidence reflects findings of 
hypertension and diabetes more than forty years after 
service.  Although symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology, in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of the continuity.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997), Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  Here, the veteran asserts that 
these conditions began in service, and that diabetes was 
treated shortly after service, but there is no indication of 
these conditions until decades later.  Additionally, the 
veteran's separation physical did not show any indication of 
hypertension or diabetes.  Thus, there is no evidence of 
manifestations of either condition during service or within 
the first post-service year.  

The Board notes that in a November 1990 private treatment 
record, the veteran reported a diagnosis of diabetes since 
1988.  The Board finds this statement, made prior to the 
veteran's claim for benefits, to be more persuasive that his 
later statements and testimony made in connection with his 
claim for monetary benefits from the government.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  Therefore, the veteran's earlier statement that he 
has had diabetes since 1988 is more probative than his later 
assertions that diabetes was diagnosed shortly after his 
discharge.  

Finally, there is no probative evidence that hypertension or 
diabetes is related to service.  A review of the medical 
records does not show any medical evidence relating these 
conditions to service.  The Board recognizes that the veteran 
contends that diabetes and hypertension are related to 
service.  However, these statements do not provide a medical 
nexus between the current conditions and service.  This type 
of determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In summary, hypertension and diabetes are not shown by the 
medical evidence of record until decades post-service.  The 
Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claims for service connection.  The doctrine of reasonable 
doubt has been considered but as the preponderance of the 
evidence is against the claims, it is not applicable.  
38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   





	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for hypertension is denied.

Service connection for diabetes is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


